DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demorais (US 2018/0298963).
Regarding independent claim 12, Demorais discloses a brake piston (70) for use in a disc brake assembly (see Abstract, FIGS. 5a, 5b) comprising: an external surface (26) disposed longitudinally (see FIG. 5b); and an egg-shaped end face (5) (see ¶ 0042, “ovoid shape”) being disposed perpendicular to the external surface and a longitudinal axis (see FIGS. 5a, 5b); wherein the end-face and the external surface define a cavity (see FIG. 5b, cavity houses nut (28)) and the end face is configured to engage with a brake disc when the disc brake assembly is actuated (see FIG. 1).
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurwic (FR 3038675) (machine translation attached).
Regarding claim 16, Hurwic discloses a brake piston for use in a disc brake assembly (see machine translation, page 1, lines 14-15; FIGS. 1-3) comprising: an external surface disposed longitudinally (24); and a polygonal end face (12a) (see also machine translation, page 2, lines 4-5) being disposed perpendicular to the external surface and a longitudinal axis (see FIG. 3); wherein the see FIG. 1) and the polygonal end face is configured to engage with a brake disc when the disc brake assembly is actuated (see FIG. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 9-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0087417) in view of Airheart (US 4,535,873).
Regarding independent claim 1, Yu discloses a brake piston (21) for use in a disc brake assembly (see Abstract, FIG. 1) comprising: an external surface disposed longitudinally (see FIG. 1, external surface extends along inner surface of caliper (23)); and an end face (see FIG. 1, face adjacent to pad (11)) being disposed perpendicular to the external surface and a longitudinal axis (see FIG. 1); wherein the end-face and the external surface define a cavity (see FIG. 1, cavity houses nut (31) and spindle (35)) and the end face is configured to engage with a brake disc when the disc brake assembly is actuated (see FIG. 1).
Yu does not disclose that the end-face is kidney-shaped.
see Abstract, FIGS. 1-5) comprising an end face that is kidney-shaped (see FIGS. 1, 5a; see also col. 1, lines 54-61).
It would have been obvious to configure the end face of Yu to be kidney shaped to provide an operative force transmitting engagement with an elongated lining along the major length of the lining, for enhanced direct force distribution to the elongated lining (see e.g. Airheart, col. 1, lines 54-61).  
Regarding claim 2, Yu discloses that the cavity is configured to receive a spindle nut (31) within the cavity (see FIG. 1).
Regarding claim 5, Airheart teaches that the non-circular end face defines a first dimension (Pl) (see FIG. 5) and a second dimension (Pw) being perpendicular to the first dimension (see FIG. 5) where the first dimension is greater than the second dimension (see FIG. 5).
Regarding claim 6, Airheart teaches that the first and second dimensions intersect at midpoints of each other (see FIG. 5).
Regarding claim 9, Airheart discloses that the end face and the cavity are disposed within a brake shoe (22, 23) (see FIGS. 2, 3) and a clearance is defined between the external surface and the brake shoe (see FIGS. 2, 2).
Regarding claim 10, Airheart discloses that the end face does not extend beyond the brake shoe (see FIGS. 2, 3).
Regarding claim 11, Airheart discloses that the kidney-shaped end face defines a first dimension (A) (see Annotated FIG. 1, below), and second (B), third (C), and fourth dimensions (D) each extending perpendicular to the first direction (see Annotated FIG. 1, below), each of the second, third, and fourth dimensions being different from one another and starting from a common point (see Annotated FIG. 1, below).


    PNG
    media_image1.png
    359
    522
    media_image1.png
    Greyscale

Regarding independent claim 14, Yu discloses a brake piston (21) for use in a disc brake assembly (see Abstract, FIG. 1) comprising: an external surface disposed longitudinally (see FIG. 1, external surface extends along inner surface of caliper (23)); and an end face (see FIG. 1, face adjacent to pad (11)) being disposed perpendicular to the external surface and a longitudinal axis (see FIG. 1); wherein the end-face and the external surface define a cavity (see FIG. 1, cavity houses nut (31) and spindle (35)) and the end face is configured to engage with a brake disc when the disc brake assembly is actuated (see FIG. 1).
Yu does not disclose that the end-face is arch shaped.
Airheart teaches a brake piston (20) (see Abstract, FIGS. 1-5) comprising an end face that is arch-shaped (see FIGS. 1, 5a; see also col. 1, lines 54-61).
It would have been obvious to configure the end face of Yu to be arch shaped to provide an operative force transmitting engagement with an elongated lining along the major length of the lining, for enhanced direct force distribution to the elongated lining (see e.g. Airheart, col. 1, lines 54-61).  
see FIGS. 1, 5a).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Demorais (US 2018/0298963) in view of Swank (US 2005/0279784).
Regarding claim 13, Demorais does not explicitly disclose that the egg- shaped end face is symmetric about a first centerline and asymmetric about a second centerline extending perpendicular to the first centerline, wherein the first and second centerlines intersect one another at their respective midpoints.
Swank teaches an ovoid shape (see ¶ 0044, “a shape that approximates an ovoid”) is symmetric about a first centerline (see ¶ 0044, FIGS. 1A-1F) and asymmetric about a second centerline extending perpendicular to the first centerline (see ¶ 0044, FIGS. 1A-1F), wherein the first and second centerlines intersect one another at their respective midpoints (see ¶ 0044, FIGS. 1A-1F).
Swank teaches that one of ordinary skill in the art would have understood the “ovoid” of Demorais to have an end face is symmetric about a first centerline and asymmetric about a second centerline extending perpendicular to the first centerline, wherein the first and second centerlines intersect one another at their respective midpoints (see Swank, ¶ 0044, FIGS. 1A-1F).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
July 26, 2021